Citation Nr: 1000641	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Daughters


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to June 
1945, and from March 1947 to March 1951.  He died in May 
2004; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  The appellant testified 
before a Decision Review Officer (DRO) at the Lincoln RO in 
September 2005; a transcript of that hearing is associated 
with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2004.

2.  A the time of the Veteran's death, service connection was 
established for chronic, inactive pulmonary tuberculosis and 
residuals of a left knee injury, both rated as noncompensable 
(zero percent disabling); he was also in receipt of 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
labyrinthine dysfunction, rated as 100 percent disabling 
effective October 30, 1994; entitlement to a total disability 
rating based on individual unemployability (TDIU) was 
established effective October 30, 1994.  

3.  The competent evidence does not establish that the 
Veteran's service-connected labyrinthine dysfunction affects 
a vital organ or is of such nature that it can be considered 
a contributory cause of his death.

4.  The competent evidence fails to demonstrate that 
atherosclerotic cardiovascular disease was incurred during 
the Veteran's military service, within one year of service 
separation, or is otherwise related to such service. 

5.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did a service-connected disability 
hasten death.

6.  On October 30, 1995, the RO received a communication from 
the Veteran requesting compensation for an inner ear problem 
under the provisions of 38 U.S.C.A. § 1151.

7.  A May 1, 1996, RO rating decision awarded compensation 
under the provisions of 38 U.S.C.A. § 11151 for a 
labyrinthine dysfunction effective October 30, 1994; this was 
the first determination as to the issue of entitlement to 
compensation for a labyrinthine dysfunction.  

8.  The Veteran was not in receipt of compensation for 
service-connected disabilities rated as totally disabling for 
10 years prior to his death.

9.  As of the Veteran's death, there were no pending VA 
claims for compensation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312(a) (2009).

2.  Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.1, 3..114, 3.157, 
3.400 (1996); 38 C.F.R. § 3.22, 3.105, 20.1106 (2009).

3.  There is no legal basis for payment of money owed the 
Veteran prior to his death to the appellant.  38 U.S.C.A. 
§§ 5121, 5122 (West 2002); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2004 
letter expressly told her to provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet App. at 120.  

The Court has prescribed more specific notice requirements 
for claims for dependency and indemnity compensation (DIC) 
based on whether a veteran was service connected for a 
disability during his or her lifetime.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Specifically, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In the present case, the Board finds that a September 2004 
letter partially satisfied VA's duty to notify provisions 
under the VCAA and Hupp.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the appellant 
what information and evidence was needed to substantiate her 
claim for the cause of the Veteran's death as well as her 
accrued benefits claims.  With respect to her claim for the 
cause of the Veteran's death, the September 2004 letter 
specifically advised her that she must either show that a 
contributory cause of the Veteran's death was due to injury 
or disease that began during service or that an already 
service-connected disability(ies) caused or contributed to 
his death.  This letter also informed the appellant about 
what information and evidence must be submitted by her, 
including enough information for the RO to request records 
from the sources identified by the appellant.  Finally, this 
letter advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The September 2004 letter was sent prior to the December 2004 
RO rating decision.  Thus, notice regarding the VCAA elements 
addressed in this letter was timely.  See Pelegrini II, 18 
Vet App. at 120.  

The Board observes that neither the September 2004 notice 
letter, nor any other correspondence sent to the appellant 
during this appeal, informed her of the evidence and 
information necessary to establish entitlement to DIC based 
on 38 U.S.C.A. § 1318.  Additionally, no letter was sent 
which provided the appellant with a statement of the 
conditions for which the Veteran was service-connected at the 
time of his death in accordance with the Court's holding in 
Hupp.  Despite such errors, the Board concludes that it may 
proceed with a decision at this time because, as discussed in 
more detail below, there is no indication that any notice 
deficiency resulted in prejudicial error in this case.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 2009).

Throughout this appeal, the appellant has contended that she 
is entitled to DIC based on 38 U.S.C.A. § 1318 because the 
Veteran should have been rated as totally and permanently 
disabled for his labyrinthine dysfunction at least ten years 
prior to his death.  See, e.g., Notice of Disagreement 
received March 11, 2005; DRO Hearing Transcript dated in 
September 2005; VA Form 9 received September 15, 2005.  The 
Board is of the opinion that such statements clearly 
demonstrate that the appellant was aware of the requirements 
for receipt of DIC benefits under 38 U.S.C.A. § 1318.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim).  Furthermore, the appellant's assertions indicate 
that she also understood the need to show clear and 
unmistakable error (CUE) in a prior rating decision in order 
to demonstrate that the Veteran was 'entitled to receive' a 
permanent and total rating for at least ten years prior to 
his death.  In light of the appellant's actual knowledge of 
the elements necessary to establish entitlement to DIC under 
38 U.S.C.A. § 1318, the Board finds that any claimed 
prejudice is rendered harmless.

Similarly, the Board observes that the VA's failure to notify 
the appellant of the Veteran's service-connected disabilities 
would not affect the essential fairness of the adjudication.  
In this regard, the appellant has clearly demonstrated that 
she was aware that the Veteran was service-connected for 
labyrinthine dysfunction.  See id.  As for the Veteran's 
remaining service-connected disabilities, pulmonary 
tuberculosis, inactive, and residuals of left knee injury, 
the appellant has never asserted that these conditions led to 
his death.  Similarly, the competent evidence of record does 
not suggest that these disabilities were contributory causes 
of the Veteran's death.  Therefore, remanding this appeal to 
supply the appellant with a statement of the Veteran's 
service-connected conditions would only unnecessarily delay 
this appeal without any obvious benefit flowing to the 
appellant.  

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any potential 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
what evidence and information is necessary to support her lay 
assertions.  As such, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of her cause of death claim.  38 U.S.C.A. § 5103A(a).  
In this regard, the Veteran's service treatment records are 
associated with the claims file, as well as all relevant VA 
and non-VA treatment records.  The appellant has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding her claims.  

A VA medical opinion was not requested in conjunction with 
the appellant's cause of death claim, and the Board notes 
that it has determined that the evidence currently of record 
is sufficient to decide the appellant's claim.  Thus, no 
remand for a VA medical opinion is warranted.  See Delarosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), 
and not (d), applies to DIC claims, and requires that VA need 
only obtain a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit").  In the present case, the Veteran's underlying 
cause of death is listed on his death certificate as cerebral 
vascular accident due to atherosclerotic cardiovascular 
disease; other significant conditions contributing to death 
include dementia.  As discussed in more detail below, there 
is no competent evidence of record which indicates that 
either disease was incurred during service or is otherwise 
related to military service.  In the absence of any competent 
evidence indicating a potential link, the Board concludes 
that a medical opinion is not necessary to substantiate the 
appellant's claim.  See, e.g., McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board acknowledges that the appellant's accredited 
representative asserts that consideration should be given to 
the fact that the Veteran's service-connected labyrinthine 
dysfunction substantially weakened the Veteran's general 
health, thereby contributing to his death.  See Written Brief 
Presentation dated October 16, 2009.  Such statements, 
however, are not competent evidence indicating a nexus 
between the Veteran's death and service, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and no competent medical 
evidence of record has been received which supports this lay 
assertion.  Absent any competent evidence on the subject, the 
Board finds that no VA opinion is necessary as to this issue.  
See 38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).

As for the appellant's claim for accrued benefits and claim 
for DIC based on 38 U.S.C.A. § 1318, the outcome of these 
claims hinges on the application of the law to evidence which 
was in the file at the time of the Veteran's death.  Seeing 
as no additional evidence may be added to the file in regards 
to these issues, no evidentiary development is necessary for 
the claims decided herein.  Thus, no discussion of whether VA 
has fulfilled its duty to assist the appellant with respect 
to these claims is necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2009).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's death certificate lists the immediate cause of 
death as cerebral vascular accident due to or as a 
consequence of atherosclerotic cardiovascular disease.  Other 
significant conditions identified as contributing to death 
include dementia.  At the time of his death in May 2004, the 
Veteran was not service-connected for atherosclerotic 
cardiovascular disease or dementia.  Rather, service 
connection was in effect for labyrinthine dysfunction, 
chronic pulmonary tuberculosis, moderately advanced, 
inactive, and residuals of a left knee injury.  See 
38 U.S.C.A. § 1151(a) (2009) (compensation under this chapter 
shall be awarded in the same manner as if the additional 
disability or death were service-connected).  

Notably, the appellant does not assert that the Veteran's 
service-connected tuberculosis or left knee disability caused 
or contributed to his death; there is also no medical 
evidence of record to suggest this as a possible theory of 
entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 
553 (2008) (the VA must consider all possible theories of 
entitlement raised by the claimant or the evidence of 
record).  Similarly, she does not contend that his dementia 
is in any way related to his military service or a service-
connected disability.  As such, the Board will first focus 
its discussion on whether the competent evidence establishes 
that the Veteran's labyrinthine dysfunction was a 
contributory cause of death.  See id.  

Labyrinthine Dysfunction as a Contributory Cause of Death

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
appellant's accredited representative contends that the 
Veteran's labyrinthine dysfunction, rated as totally 
disabling at the time of his death, "substantially weakened 
his general health" and, as such, is causally connected to 
his death.  

The Board acknowledges that consideration should be given to 
service-connected diseases involving active processes 
affecting vital organs since there may be a basis to find 
that there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Similarly, there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  

Initially, the Board observes that the appellant's 
representative does not appear to possess the requisite 
medical background and training to provide competent evidence 
that the Veteran's labyrinthine dysfunction 'substantially 
weakened his general health.'  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  And while the Board acknowledges that 
the Veteran's labyrinthine dysfunction was rated as totally 
disabling for almost ten years prior to his death, there is 
no medical basis in the record which supports a finding that 
his labyrinthine dysfunction rendered him less capable of 
resisting the effects of the identified causes of death, 
atherosclerotic cardiovascular disease and dementia.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  Additionally, no competent evidence has been 
submitted which indicates that an inner ear/vestibular 
dysfunction by its very nature accelerates death in an 
individual.  

The Veteran's treatment records reflect that his labyrinthine 
dysfunction affected his inner ear function and was primarily 
manifested by subjective complaints of dizziness, vertigo, 
and headaches.  See VA Examination Report dated in July 1997.  
And while there is evidence that this dysfunction resulted in 
occasional falls and a need for the Veteran to hold onto 
objects for balance, treatment records also demonstrate that 
he remained independent in his activities of daily living, 
including driving, up until the last few months of his life.  
See VA Occupational Therapy Progress Note dated August 23, 
2002; see also VA Mental Health Clinic Note dated May 19, 
2004.  Moreover, when his health and functionality finally 
started to deteriorate, it was suggested that such decline in 
health was due to nonservice-connected dementia or 
depression, and not his labyrinthine dysfunction.  See id.   

Therefore, while the Board is sympathetic to the appellant's 
lay assertions that the Veteran's labyrinthine dysfunction 
contributed to cause his death, such lay evidence is not 
competent evidence upon which benefits may be awarded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent evidence indicating that the Veteran's labyrinthine 
dysfunction disability affected his vital organs or otherwise 
contributed substantially to cause his death, the Board is of 
the opinion that the competent evidence of record does not 
support a finding that his labyrinthine dysfunction was a 
contributory cause of death.  See 38 C.F.R. § 3.312(c)(4) (it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature).  

Service Connection for Atherosclerotic Cardiovascular Disease 

The Board observes that the appellant has not expressly 
asserted that the Veteran's underlying cause of death, listed 
as atherosclerotic cardiovascular disease on his death 
certificate, is related to his active military service.  
Nevertheless, the Board has considered whether this disease 
is service-related in light of service treatment records 
which reflect complaints of left chest pain evaluated by 
cardiology during the Veteran's second period of active duty 
service.  See Robinson, 21 Vet. App. at 553.  Additionally, 
the Veteran's death certificate notes that he had 
atherosclerotic cardiovascular disease for forty years prior 
to his death, which would suggest an onset of disease in 
1954, approximately three years after service separation.  
See id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran's service treatment records reflect that he was 
diagnosed with active pulmonary tuberculosis during his 
second period of active duty service.  While being treated 
for this disease, the Veteran complained of left chest pain 
and was evaluated by cardiology.  See Cardiology Consult 
dated February 5, 1951.  The results of this consultation 
reflect that a grade I systolic murmur was noted.  However, 
there was no evidence of an enlarged heart and the Veteran's 
electrocardiogram (EKG) showed a normal sinus rhythm; no 
heart disease or abnormality was diagnosed.  See id.  

Following his separation from active duty service in March 
1951, the first competent evidence of heart problems is an 
April 1993 abnormal EKG report.  Thereafter, a September 1993 
radiology report reflects that the Veteran has 
'atherosclerotic and/or hypertensive vascular disease.'  In 
addition to these contemporaneous treatment records, the 
record contains competent evidence that the Veteran 
experienced heart problems, and was possibly diagnosed with a 
heart disorder, prior to 1993.  In this regard, an October 
1993 clinical record indicates that the Veteran has a history 
of irregular heart rate since 1990.  See also VA Treatment 
Record dated April 21, 1993 (evaluated by the VA in 1992 for 
irregular heart rate).  Furthermore, as noted above, his 
death certificate contains a notation that the Veteran had 
atherosclerotic cardiovascular disease for forty years prior 
to his death which ultimately led to a cerebrovascular 
accident forty-eight hours prior to his death.  

With regards to the latter evidence, the Board notes that 
this would appear to indicate that the Veteran was first 
diagnosed with atherosclerotic heart disease in 1954, 
approximately three years after his separation from service.  
While acknowledging that such evidence tends to support the 
appellant's claim for service connection for the cause of the 
Veteran's death, it does not definitively show a diagnosis of 
heart disease in 1954 or earlier.  Furthermore, it does not 
show that the Veteran was diagnosed with cardiovascular 
disease within one year of service separation, thereby 
warranting presumptive service connection.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

It is unclear what evidence, if any, forms the basis for the 
notation on the Veteran's death certificate.  However, even 
if the Board were to accept this notation as competent 
evidence of atherosclerotic cardiovascular disease in 1954, 
this is still three years following service separation.  And, 
as discussed below, the competent medical evidence does not 
support a finding that the Veteran had cardiac problems prior 
to 1954 which might be suggestive of an earlier onset or, at 
a minimum, suggestive of continuity of cardiac symptomatology 
since service which resulted in a diagnosis in 1954.  See 
38 C.F.R. § 3.303(a) and (b).  

The Veteran underwent a comprehensive Physical Evaluation 
Board in April 1951 following his contraction of active 
pulmonary tuberculosis.  Pertinent to this appeal, the final 
report makes mention of the February 1951 cardiology 
consultation and notes that 'no significant abnormality of 
the heart' was found.  Thus, it appears that the 
determination was made that the Veteran's in-service chest 
complaints were not of a cardiac origin.  Following service, 
the Veteran was hospitalized in May 1952 at the VA hospital 
in Nashville, Tennessee for continued treatment of pulmonary 
tuberculosis.  An admission note reflects that he denied any 
previous or current cardiac symptoms.  He was eventually 
discharged in January 1953; no cardiac diagnosis is listed in 
the final summary.  Thereafter, the Veteran was evaluated by 
the VA in April 1954 at which time he noted an 'unexplained 
gnawing pain over the posterior part of the left chest which 
occasionally causes a sensation of numbness in his left arm.'  
He also reported that none of these symptoms were referable 
to his heart.  Physical examination of the Veteran revealed 
normal heart sounds without murmur and a normal heart and 
aorta on chest x-ray; again, no cardiac diagnosis was made.

Absent any indication that the Veteran's chest complaints 
during and immediately following service were manifestations 
of atherosclerotic cardiovascular disease, the Board 
concludes that a preponderance of the competent evidence is 
against a finding that this disease first manifested during 
service or that the Veteran had symptoms that were cardiac in 
nature during service which were eventually diagnosed as 
atherosclerotic cardiovascular disease.  Under these 
circumstances, the critical inquiry is thus whether there is 
any competent evidence of record which attributes the 
Veteran's atherosclerotic cardiovascular disease to his 
military service.  See 38 C.F.R. § 3.303(d).  

Unfortunately, there is nothing in the remaining evidence of 
record which indicates that the Veteran's atherosclerotic 
cardiovascular disease is related to an incident, disease, or 
injury incurred during military service.  The Board is 
prohibited from making conclusions based on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, absent any competent evidence suggesting even a 
possible relationship between atherosclerotic cardiovascular 
disease and service, the Board concludes that a preponderance 
of the evidence is against a finding that the Veteran's 
atherosclerotic cardiovascular disease was related to his 
military service.  

Conclusions

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin, 1 Vet. App. at 175.  
In the present case, such evidence shows that the Veteran 
developed atherosclerotic cardiovascular disease at least 
three years following his separation from active military 
service; there is no competent evidence which indicates that 
his heart disease is related to his military service.  Such 
disease ultimately led to a cerebrovascular accident and his 
death in May 2004.  Moreover, despite acknowledging the 
disabling effects of the Veteran's service-connected 
labyrinthine dysfunction, the competent evidence fails to 
show that this disability may be considered a contributory 
cause of his death.  Therefore, as a preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. DIC Based on 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it 
is shown that a veteran's death was not the result of willful 
misconduct, and at the time of death, the veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability and meets the following 
criteria: (1) that the veteran was continuously rated totally 
disabled for the 10 years immediately preceding death; (2) 
that the veteran was rated totally disabled upon separation 
from service, was continuously so rated, and died at least 
five years after separation from service; or, (3) that the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (a) (2009).

"Entitled to receive" in this context includes the 
situation where a veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision.  38 
C.F.R. § 3.22(b) (2009).  Any claim of CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  This specific allegation must assert 
more than merely disagreement with how the facts of the case 
were weighed or evaluated.  In other words, to present a 
valid claim of CUE, the claimant cannot simply request that 
the Board reweigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  

As previously discussed, the Veteran died in May 2004.  At 
that time, he was in receipt of compensation for a 
labyrinthine dysfunction rated as totally (100 percent) 
disabling effective October 30, 1994.  A total disability 
rating based on individual unemployability (TDIU) was also in 
effect from the same date.  The Veteran was therefore 
considered totally disabled for approximately 9 years and 6 
months preceding his death.  This is less than the statutory 
requirement for benefits under 38 U.S.C.A. § 1318.  
Therefore, absent evidence of CUE in a prior VA decision 
which would entitle the Veteran to a total disability rating 
as of May 1994, compensation under this provision must be 
denied.  

In this case, the appellant contends that the RO erred in 
assigning an effective date of October 30, 1994, for the 
initial award of compensation under 38 U.S.C.A. § 1151 (and 
the subsequent award of a 100 percent initial rating) for a 
labyrinthine dysfunction.  See RO Rating Decisions dated in 
May 1996, October 1996, and September 1998.  More 
specifically, the appellant asserts that the Veteran's VA 
treatment records clearly show that he was being treated for 
a labyrinthine dysfunction as early as 1993, and that such 
records should be treated as an 'inferred' or 'informal' 
claim for compensation.  See Notice of Disagreement received 
March 11, 2005; VA Form 9 received September 15, 2005.  

The record reflects that the Veteran was admitted to the 
Omaha VA Medical Center (VAMC) on August 18, 1993, and 
underwent abdominal aortic aneurysm resection with 
aortobifemoral bypass.  He spiked a fever and was placed on 
antibiotics (Gentamycin).  Thereafter, he was admitted to the 
VAMC on October 1, 1993, with high levels of Gentamycin as 
well as complaints of mild dizziness and light headedness.  
Gentamycin was discontinued, but the Veteran's complaints 
continued.  Medical evidence of record supported the presence 
of a labyrinthine dysfunction consistent with the Veteran's 
exposure to Gentamycin.  

On October 30, 1995, the RO received a VA Form 21-4138, 
Statement in Support of Claim, in which the Veteran indicated 
that he "would like to file an 1151 compensation claim for 
service connection for damage to my inner ears."  A May 1, 
1996, RO rating decision granted compensation for a 
labyrinthine dysfunction under the provisions of 38 U.S.C.A. 
§ 1151, and assigned a 30 percent initial disability rating 
effective October 30, 1994.  The Veteran appealed the initial 
disability rating assigned and the RO subsequently awarded a 
100 percent schedular rating effective October 30, 1994.  See 
RO Rating Decision dated September 18, 1998.  

The effective date of an award of disability compensation by 
reason of section 1151 of Title 38 of the U.S. Code of 
Federal Regulations shall be the date such injury or 
aggravation was suffered if an application therefore is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(c); 38 C.F.R. § 3.400(i) (1996).  If an application is 
received more than one year from the date of injury or 
aggravation, the effective date will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (1996).  

An effective date that is prior to the date of receipt of a 
claim may also be assigned where compensation is awarded or 
increased pursuant to a liberalizing law or a liberalizing VA 
issue.  38 C.F.R. § 3.114 (1996).  More specifically, if a 
claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request 
of a claimant received within one year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).  Alternatively, if a 
claim is reviewed on the initiative of VA more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a)(2).  Finally, if a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).  

In the present case, the VA amended the regulations 
pertaining to compensation under 38 U.S.C.A. § 1151 in March 
1995, deleting any reference to the requirement that the VA 
be at fault or that an accident occur to establish 
entitlement.  See 60 Fed. Reg. 14,222-14,223 (Mar. 16, 1995) 
(codified at 38 C.F.R. § 3.358).  This regulatory amendment 
was made effective November 25, 1991.  Id.  In assigning an 
effective date for the Veteran's award of compensation, the 
RO found the earliest request for review by the Veteran was 
the October 30, 1995, claim for compensation.  This was more 
than one year after the 'injury' (administration of 
Gentamycin for the period from August to October 1993); it 
was also more than one year following the effective date of 
the liberalizing regulatory amendment.  There was no basis 
for a claim reviewed on the initiative of VA because the 
issue had not been previously considered by the VA.  As such, 
the earliest effective date assignable was found to be 
October 30, 1994.  See 38 C.F.R. § 3.114(a)(3).  

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, an error occurred based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Finally, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Bouton v. Peake, 23 Vet. App. 70 (2008).  See 
also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A claim must be filed in order for any type of benefit to 
accrue or be paid.  38 U.S.C.A. § 5101(a).  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a) (1996).  A 'claim' or 'application' is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1996).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (1996).  
If a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.

The appellant has not identified any written statement 
submitted by the Veteran prior to October 30, 1995, which 
might serve as a claim for compensation for a labyrinthine 
dysfunction.  In fact, she expressly testified at her 
September 2005 DRO hearing that no claim was filed prior to 
1995 because the Veteran was physically unable to formalize 
his claim until such date.  See Hearing Transcript, pp. 2-3, 
5-6.  Rather, it is her contention that VA treatment records 
dated prior to October 30, 1995, clearly show that the 
Veteran was entitled to a total disability rating under 
38 U.S.C.A. § 1151 at least as early as May 1994.  
Furthermore, she asserts that since the treatment records 
were in VA's constructive possession, they should be 
considered an informal claim for compensation, thereby 
entitling the Veteran to a total schedular rating for a 
labyrinthine dysfunction prior to October 30, 1994.  

Under the laws and regulations existing at the time of the 
May 1, 1996, RO rating decision, a VA report of examination 
or hospitalization or evidence from a private physician or 
layman will be accepted as an informal claim for benefits.  
38 C.F.R. § 3.157 (1996).  However, the provisions of 
38 C.F.R. § 3.157 only apply once a formal claim for 
compensation has been disallowed because the disability is 
not compensable in degree.  Here, no claim for compensation 
for a labyrinthine dysfunction had previously been considered 
by the VA under any regulations pertaining to disability 
compensation.  As such, that regulation could not afford a 
basis for finding that an informal claim of entitlement to 
compensation for a labyrinthine dysfunction was of record 
earlier than October 30, 1995.  Id.; Crawford v. Brown, 5 
Vet. App. 33 (1993).  

It cannot therefore be said that the evidence at the time of 
the May 1, 1996, RO rating decision compels the conclusion, 
to which reasonable minds could not differ, that the Veteran 
had submitted a formal or informal claim for compensation for 
a labyrinthine dysfunction prior to October 30, 1995.  
Accordingly, CUE is not established.

In the absence of CUE in the assignment of the effective date 
for the Veteran's award of compensation for a labyrinthine 
dysfunction, the appellant has failed to demonstrate 
entitlement to DIC under 38 U.S.C.A. § 1318.  The Board 
observes that DIC claims are not subject to "hypothetical 
entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147 
(2008).  Therefore, it need not consider whether the Veteran 
hypothetically would have been entitled to a total disability 
rating for at least ten years preceding his death based on 
evidence in the claims folder or in VA custody prior to his 
death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998).  Inasmuch as 
the basic threshold criteria for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 are not met, the 
appellant's claim must be denied.

III. Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid, based on existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving dependent is deemed to include a claim for any 
accrued benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b) (2009).  However, applicable law and VA regulations 
further stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2006).  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for a 
surviving dependent to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted 
that this conclusion comported with the decision in Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996), cert. denied, 117 S. 
Ct. 2478 (1997), which stated that a consequence of the 
derivative nature of the surviving dependent's entitlement to 
a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving dependent has no claim upon which to derive his or 
her own application.  Jones, 136 F.3d at 1300.

Since the appellant's appeal was certified to the Board, the 
regulations pertaining to accrued benefits were amended, 
effective January 29, 2007.  See 71 Fed. Reg. 78368-78369 
(Dec. 29, 2006) (presently codified at 38 C.F.R. § 3.1000 
(2009)).  Generally, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  In the present 
case, the amended regulation expressly provides for 
retroactive applicability for claims in which the deceased 
beneficiary died on or after December 16, 2003.  Since the 
Veteran died in May 2004 the appellant's claim is affected 
and is subject to the amended regulation.

The amended regulation, in relevant part, removes the two-
year limitation on accrued benefits payable under 38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2009).  In other words, the 
appellant might be entitled to more accrued benefits under 
the amended regulations because VA no longer limits such 
benefits to a period "not to exceed two years prior to the 
last date of entitlement."

The Board observes that the appellant was not provided notice 
of this change in regulation, including a copy of the amended 
regulation.  However, the Board concludes that no remand is 
necessary because proceeding with this claim under the new 
regulation would not be prejudicial to the appellant.  In 
this regard, the Board notes that the amended regulation is 
liberalizing.  Additionally, the amendment does not affect 
how VA determines entitlement to accrued benefits; rather, it 
changes how accrued benefits are calculated once they are 
awarded.  This is important because, for the reasons 
discussed below, the Board concludes that the appellant is 
not entitled to accrued benefits.  Therefore, the issue of 
whether entitlement ended two years ago or more is moot, and 
the absence of notice regarding the amended regulation should 
not prevent a Board decision on the appellant's claim.  See 
Soynini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

After careful review of the record, the Board concludes that 
there was no claim pending at the time of the Veteran's 
death.  As such, there is no entitlement to accrued benefits.  
The Board acknowledges that the Veteran had perfected an 
appeal prior to his death as to the initial disability rating 
assigned to labyrinthine dysfunction by RO rating decision 
dated in October 1996.  See 38 C.F.R. §§ 20.200-20.302 
(2009).  See also Notice of Disagreement received May 6, 
1997; Statement of the Case dated March 1998; VA Form 9 
received April 8, 1998.  However, following receipt of the 
Veteran's Substantive Appeal, the RO issued a rating decision 
dated in September 1998 which awarded a 100 percent 
disability rating for labyrinthine dysfunction effective for 
the entirety of the appeal.  This action constituted a full 
grant of benefits sought, thereby ending the Veteran's 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Notably, the appellant has not identified any specific 
claim(s) pending at the time of the Veteran's death.  Thus, 
absent any further argument by the appellant, and with 
consideration of the record, as discussed above, the Board 
finds that no pending claim existed at the time of the 
Veteran's death.  As such, the appellant's claim for accrued 
benefits must be denied.  See 38 C.F.R. § 3.1000.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


